[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 05-13524                ELEVENTH CIRCUIT
                          Non-Argument Calendar               MAY 8, 2006
                                                           THOMAS K. KAHN
                                                                CLERK
                   D. C. Docket No. 01-08715-CV-WPD

AT&T CORP.,
a New York Corporation,

                                                      Plaintiff
                                                      Counter-Defendant
                                                      Appellee,

                                   versus

US DATA AUTHORITY, INC.,
a New York Corporation,

                                                      Defendant
                                                      Counter-Claimant
                                                      Appellant.




                 Appeal from the United States District Court
                    for the Southern District of Florida


                               (May 8, 2006)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.
PER CURIAM:

       In this case, the district court, in an order entered January 7, 2003, Record

Vol 1, at Tab 48, dismissed Counts II, III, and IV of U.S. Data’s amended

counterclaim – each count based on tort law – and left standing for further

consideration Count I, alleging breach of contract. Then, in an order entered June

7, 2005, id. at Tab 74, granted AT&T’s motion for summary judgment on Count I

on the ground that the parties had settled U.S. Data’s breach-of-contract claims.

      U.S. Data now appeals, challenging the district court’s orders of January 7,

2003, and June 7, 2005. We find no merit in its appeal. The district court

properly dismissed Counts II, III, and IV for the reasons stated in its January 7,

2003 order. As for Count I, we find no error in the court’s determination, in its

June 7, 2005 order, that the parties had settled U.S. Data’s breach of contract

claims; nor do we find an abuse of discretion in the court’s decision to enforce the

settlement.

      AFFIRMED.




                                          2